                 Case 2:20-cr-00087-WBS Document 23 Filed 03/25/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Assistant United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00087-WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   SCOTT SWEED,                                         DATE: March 29, 2021
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on March 29, 2021.

21          2.       By this stipulation, defendant now moves to continue the status conference until May 17,

22 2021, and to exclude time between March 29, 2021, and May 17, 2021, under Local Code T4.

23          3.       The parties agree and stipulate, and request that the Court find the following:

24                   a)     The government has represented that the discovery associated with this case

25          includes multiple reports, several hundred photographs, and an audio recording. This discovery

26          has been produced directly to counsel.

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00087-WBS Document 23 Filed 03/25/21 Page 2 of 3


 1               b)      Counsel for defendant desires additional time to discuss the discovery, resolution

 2        options, and trial strategy with his client, conduct independent factual investigation and legal

 3        research into trial and sentencing issues, and otherwise prepare for trial

 4               c)      Counsel for defendant believes that failure to grant the above-requested

 5        continuance would deny him the reasonable time necessary for effective preparation, taking into

 6        account the exercise of due diligence.

 7               d)      The government does not object to the continuance.

 8               e)      Based on the above-stated findings, the ends of justice served by continuing the

 9        case as requested outweigh the interest of the public and the defendant in a trial within the

10        original date prescribed by the Speedy Trial Act.

11               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12        et seq., within which trial must commence, the time period of March 29, 2021 to May 17, 2021,

13        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

14        because it results from a continuance granted by the Court at defendant’s request on the basis of

15        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

16        of the public and the defendant in a speedy trial.

17                                   [CONTINUED ON NEXT PAGE]

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00087-WBS Document 23 Filed 03/25/21 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: March 24, 2021
 6                                                             PHILLIP A. TALBERT
                                                               Assistant United States Attorney
 7
                                                               /s/ CAMERON L. DESMOND
 8                                                             CAMERON L. DESMOND
                                                               Assistant United States Attorney
 9
10
     Dated: March 24, 2021                                     /s/ Mark Reichel
11                                                             Mark Reichel
                                                               Counsel for Defendant
12
                                                               SCOTT SWEED
13                                           FINDINGS AND ORDER
14          IT IS SO FOUND AND ORDERED.
15          Dated: March 24, 2021
16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
